                                             Case 4:19-cv-07442-HSG Document 41 Filed 12/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DARIN SNIDER, et al.,                         Case No. 19-cv-07442-HSG
                                   8                     Plaintiffs,                      REVISED SCHEDULING ORDER
                                   9               v.                                     Re: Dkt. Nos. 30, 40
                                  10        OVERHEAD DOOR CORPORATION, et
                                            al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            A case management conference was held on December 17, 2020. Having considered the

                                  14   parties’ proposals, see Dkt. Nos. 30 and 40, the Court SETS the following deadlines pursuant to

                                  15   Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                  Event                                   Deadline
                                  17             Amendment of Pleadings/ Joinder              February 1, 2021
                                  18             Completion of ADR                            April 16, 2021

                                  19             Close of Fact Discovery                      June 30, 2021
                                                 Exchange of Opening Expert Reports           August 6, 2021
                                  20
                                                 Exchange of Rebuttal Expert Reports          September 3, 2021
                                  21
                                                 Close of Expert Discovery                    November 3, 2021
                                  22             Dispositive Motion Hearing Deadline          December 16, 2021 at 2:00 p.m.
                                  23             Pretrial Conference                          March 15, 2022 at 3:00 p.m.
                                  24             Jury Trial (10 days)                         March 28, 2022 at 8:30 a.m.

                                  25

                                  26   //

                                  27   //

                                  28   //
                                          Case 4:19-cv-07442-HSG Document 41 Filed 12/29/20 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders. This order

                                   3   terminates Dkt. Nos. 30 and 40.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/29/2020

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
